DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 05/24/2022.
 
	Claims 1, 4-14, and 16-19 are amended; and claims 2, 3, 15, and 20 are unchanged; therefore claims 1-20 are pending in the application, of which, claims 1, 9, and 16 are presented in independent form.

In light of Applicant’s arguments, the objections to the Specification are withdrawn.

In light of Applicant’s amendments and arguments, the 35 U.S.C. 112(f) interpretation is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 abstract idea are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62/873,178 filed 07/11/2019.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “calculating a first hash code for an occupied portion of a data block; inserting a marker into the data block to generate a write data block; writing the write data block to an apparatus based on the inserting; reading the write data block from the apparatus to generate a read data block; searching for the marker in the read data block; calculating a second hash code for the occupied portion of the read data block based on the marker; and checking at least a portion of data in the occupied portion of the read data block based on the first hash code and the second hash code.” (in combination with the other limitations of the independent claims).
The prior arts of record (most notably Chen and Duggal) teach the utilizing boundaries to data for calculating hash values for deduplication, but do not teach inserting markers to a data block when writing and retrieving data from an apparatus for integrity checks based on the hashes calculated based on the marker being claimed and argued by the applicant. The absence of details does not allow for proper hindsight reconstruction of obviousness.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165